Dethmers, J.
In 1942, plaintiff was granted a decree of .separate maintenance awarding her $7.50 per week for support. In 1948, defendant filed a bill praying for divorce and for termination or reduction of the required support money payments. Prom decree for plaintiff denying the prayer of defendant’s bill, the latter appeals.
In support of his prayer for divorce defendant alleged and introduced proofs to show that plaintiff had on occasions been seen riding in an automobile and visiting at the homes of neighbors with a widower. Defendant also alleged that she had taken a trip to the .upper peninsula with some man. This she *652admitted in her answer, alleging, however, that with them on the trip were her daughter and son-in-law. Defendant admitted on trial that ever since entry of the decree of separate maintenance he had kept the same woman in his farm home as a housekeeper, that they had on occasions gone together to visit his or her relatives and neighbors and that he had taken a trip to Florida with her and her sister.
We are in agreement with the trial court’s holding that the facts proved by defendant concerning the plaintiff’s conduct are not of such improper or aggravated nature as to entitle him to divorce and that, by his admission, his own conduct has been of a like character. While plaintiff offered no proof in support of the allegation in her answer that her daughter and son-in-law accompanied her on the trip to the upper peninsula, defendant offered no proof to the contrary. The burden of establishing her misconduct in this regard, if any, rested upon and was not supported by defendant.
Accepting defendant’s claim that his wife’s physical condition and ability to work have improved and that his income and net worth have somewhat depreciated since entry of the decree of separate maintenance, we cannot say that had we been in the trial court’s position we would have diminished or terminated the $7.50 weekly payments to plaintiff in the absence of any showing as to the amount or extent of her earnings or income, particularly in view of his continued ownership of a $6,800 equity in the farm which he operates and of stock and tools thereon, all of which combined with his efforts to produce for him in 1948 a gross income of $5,400 out of which he paid an undisclosed amount for farming expenses. The fact that plaintiff has inherited from the estates of her parents some $5,000 since the separation should not serve to relieve defendant of his obliga*653tion to contribute to tbe support of bis wife under tbe decree of separate maintenance.
Decree affirmed. No costs in this Court, plaintiff having filed no brief.
Boyles, C. J., and Reid, North, Butzel, Carr, Bushnell, and Sharpe, JJ., concurred.